Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 1 of 38
Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 2 of 38
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 3 of 38




       4.      On January 6, 2021, a Joint Session of the United States House of Representatives

and the United States Senate (“the Joint Session”) convened in the United States Capitol (“the

Capitol”) building. The purpose of the Joint Session was to open, count, and resolve any objections

to the Electoral College vote of the 2020 U.S. Presidential Election, and to certify the results of

the Electoral College vote (“Certification of the Electoral College vote”) as set out in the Twelfth

Amendment of the Constitution of the United States and 3 U.S.C. §§ 15-18.

                        The Attack at the U.S. Capitol on January 6, 2021

       5.      The Capitol is secured 24 hours a day by United States Capitol Police (“Capitol

Police”). The Capitol Police maintain permanent and temporary barriers to restrict access to the

Capitol exterior, and only authorized individuals with appropriate identification are allowed inside

the Capitol building.

       6.      On January 6, 2021, at approximately 1:00 p.m., the Joint Session convened in the

Capitol building for the Certification of the Electoral College vote. Vice President Michael R.

Pence, in his constitutional duty as President of the Senate, presided over the Joint Session.

       7.      A large crowd began to gather outside the Capitol perimeter as the Joint Session

got underway. Crowd members eventually forced their way through, up, and over Capitol Police

barricades and advanced to the building’s exterior façade. Capitol Police officers attempted to

maintain order and stop the crowd from entering the Capitol building, to which the doors and

windows were locked or otherwise secured. Nonetheless, shortly after 2:00 p.m., crowd members

forced entry into the Capitol building by breaking windows, ramming open doors, and assaulting

Capitol Police officers. Other crowd members encouraged and otherwise assisted the forced entry.

The crowd was not lawfully authorized to enter or remain inside the Capitol, and no crowd member

submitted to security screenings or weapons checks by Capitol Police or other security officials.




                                                 3
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 4 of 38




       8.      Shortly thereafter, at approximately 2:20 p.m., members of the House and Senate

(including Vice President Pence)—who had withdrawn to separate chambers to resolve an

objection—were evacuated from their respective chambers. The Joint Session was halted while

Capitol Police and other law-enforcement officers worked to restore order and clear the Capitol of

the unlawful occupants.

       9.      Later that night, law enforcement regained control of the Capitol. At approximately

8:00 p.m., the Joint Session reconvened, presided over by Vice President Pence, who had remained

hidden within the Capitol building throughout these events.

       10.     In the course of these events, over 100 members of law enforcement were assaulted.

The Capitol suffered millions of dollars in damage—including broken windows and doors, graffiti,

and residue from pepper spray, tear gas, and fire extinguishers deployed both by crowd members

who stormed the Capitol and by Capitol Police officers trying to restore order. Additionally, many

media members were assaulted and had cameras and other news-gathering equipment destroyed.

                                   The Oath Keepers Militia

       11.     Members and affiliates of an organization known as the Oath Keepers were among

the individuals and groups who forcibly entered the Capitol on January 6, 2021. The Oath Keepers

are a large but loosely organized collection of individuals, some of whom are associated with

militias. Some members of the Oath Keepers believe that the federal government has been coopted

by a cabal of elites actively trying to strip American citizens of their rights. Though the Oath

Keepers will accept anyone as members, they explicitly focus on recruiting current and former

military, law enforcement, and first-responder personnel. The organization’s name alludes to the

oath sworn by members of the military and police to defend the Constitution “from all enemies,

foreign and domestic.” The Oath Keepers are led by PERSON ONE.




                                                4
           Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 5 of 38




       12.       On January 4, 2021, PERSON ONE posted an article to the Oath Keepers website

encouraging Oath Keeper members and affiliates to go to Washington, D.C., for the events of

January 5-6, 2021, stating: “It is CRITICAL that all patriots who can be in DC get to DC to stand

tall in support of President Trump’s fight to defeat the enemies foreign and domestic who are

attempting a coup, through the massive vote fraud and related attacks on our Republic. We Oath

Keepers are both honor-bound and eager to be there in strength to do our part.”

       13.       In his January 4 post, PERSON ONE also observed: “As we have done on all recent

DC Ops, we will also have well armed and equipped QRF 1 teams on standby, outside DC, in the

event of a worst case scenario, where the President calls us up as part of the militia to to assist him

inside DC. We don’t expect a need for him to call on us for that at this time, but we stand ready if

he does (and we also stand ready to answer the call to serve as militia anytime in the future, and

anywhere in our nation, if he does invoke the Insurrection Act).”

       14.       PERSON ONE named PERSON TEN to be the leader of his group’s operations in

Washington, D.C., on January 6, 2021.

                                       Conspirators

       15.       THOMAS CALDWELL was a 65-year-old resident of Berryville, Virginia. 2

CALDWELL used the monikers “CAG,” “Spy,” and “CAG Spy.”

       16.       DONOVAN CROWL was a 50-year-old resident of Woodstock, Ohio.

       17.       JESSICA WATKINS was a 38-year-old resident of Woodstock, Ohio.

       18.       SANDRA PARKER was a 60-year-old resident of Morrow, Ohio, and the wife of

BENNIE PARKER.


       1
           Based on the investigation, “QRF” appears to refer to “quick reaction force.”
       2
           The ages and residences listed herein are as of January 6, 2021.


                                                  5
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 6 of 38




      19.    BENNIE PARKER was a 70-year-old resident of Morrow, Ohio, and the husband

of SANDRA PARKER.

      20.    GRAYDON YOUNG was a 54-year-old resident of Englewood, Florida, and the

brother of LAURA STEELE. YOUNG used the moniker “GenXPatriot.”

      21.    LAURA STEELE was a 52-year-old resident of Thomasville, North Carolina, and

the sister of YOUNG.

      22.    KELLY MEGGS was a 52-year-old resident of Dunnellon, Florida, and the

husband of CONNIE MEGGS. KELLY MEGGS used the moniker “Gator 1” or “OK Gator 1.”

      23.    CONNIE MEGGS was a 59-year-old resident of Dunnellon, Florida, and the wife

of KELLY MEGGS.

      24.    KENNETH HARRELSON was a 40-year-old resident of Titusville, Florida.

HARRELSON used the moniker “Gator 6.”

      25.    ROBERTO MINUTA was a 36-year-old resident of Prosper, Texas.

      26.    JOSHUA JAMES was a 33-year-old resident of Arab, Alabama. JAMES used the

moniker “Hydro.”

      27.



      28.    JOSEPH HACKETT was a 50-year-old resident of Sarasota, Florida. HACKETT

used the moniker “Ahab.”

      29.    JASON DOLAN was a 44-year-old resident of Wellington, Florida. DOLAN used

the moniker “Turmoil.”

      30.    WILLIAM ISAACS was a 21-year-old resident of Kissimmee, Florida.




                                           6
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 7 of 38




                                       COUNT ONE
                                (Conspiracy—18 U.S.C. § 371)

       31.     The introductory allegations set forth in paragraphs 1 through 30 are re-alleged and

incorporated by reference as though set forth herein.

                                        The Conspiracy

       32.     From at least as early as November 3, 2020, through January 6, 2021, in the District

of Columbia and elsewhere, the defendants,

                                   THOMAS CALDWELL,
                                    DONOVAN CROWL,
                                    JESSICA WATKINS,
                                     SANDRA PARKER,
                                     BENNIE PARKER,
                                    GRAYDON YOUNG,
                                      LAURA STEELE,
                                      KELLY MEGGS,
                                      CONNIE MEGGS,
                                  KENNETH HARRELSON,
                                    ROBERTO MINUTA,
                                      JOSHUA JAMES,
                                                     ,
                                    JOSEPH HACKETT,
                                    JASON DOLAN, and
                                     WILLIAM ISAACS,

did knowingly combine, conspire, confederate, and agree with each other and others known and

unknown, to commit an offense against the United States, namely, to corruptly obstruct, influence,

and impede an official proceeding, that is, the Certification of the Electoral College vote, in

violation of Title 18, United States Code, Section 1512(c)(2).

                                   Purpose of the Conspiracy

       33.     The purpose of the conspiracy was to stop, delay, and hinder the Certification of

the Electoral College vote.




                                                7
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 8 of 38




                                       Manner and Means

       34.      CALDWELL, CROWL, WATKINS, SANDRA PARKER, BENNIE PARKER,

YOUNG, STEELE, KELLY MEGGS, CONNIE MEGGS, HARRELSON, MINUTA, JAMES,

             HACKETT, DOLAN, and ISAACS, with others known and unknown, carried out the

conspiracy through the following manner and means, among others, by:

             a. Agreeing to participate in and planning an operation to interfere with the

                Certification of the Electoral College vote on January 6, 2021 (the “January 6

                operation”);

             b. Attending or scheduling trainings to teach and learn paramilitary combat tactics in

                advance of the January 6 operation;

             c. Using websites, social media, text messaging, and messaging applications to recruit

                other individuals to travel to Washington, D.C., to support the January 6 operation;

             d. Coordinating in advance with others, including members of the Oath Keepers from

                other regions, and joining forces with these individuals and groups to further the

                January 6 operation;

             e. Traveling to Washington, D.C., for the January 6 operation;

             f. Bringing and contributing paramilitary gear and supplies—including firearms,

                camouflaged combat uniforms, tactical vests with plates, helmets, eye protection,

                and radio equipment—for the January 6 operation;

             g. Donning clothes with the Oath Keepers insignia for the January 6 operation;

             h. Changing into paramilitary gear—including helmets—before participating in the

                January 6 operation;




                                                 8
           Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 9 of 38




             i. Moving together in a military “stack” formation while utilizing hand signals to

                maintain communication and coordination while advancing toward the Capitol as

                part of the January 6 operation;

             j. Forcibly storming past exterior barricades, Capitol Police, and other law

                enforcement officers, and entering the Capitol in executing the January 6 operation;

                and

             k. Using secure and encrypted communications applications like Signal 3 and Zello 4

                to develop plans and later communicate during the January 6 operation.

                                            Overt Acts
                                   Planning for January 6, 2021

       35.      At a GoToMeeting 5 held on November 9, 2020, PERSON ONE told those attending

the meeting, “We’re going to defend the president, the duly elected president, and we call on him

to do what needs to be done to save our country. Because if you don’t guys, you’re going to be in

a bloody, bloody civil war, and a bloody – you can call it an insurrection or you can call it a war

or fight.” PERSON ONE called upon his followers to go to Washington, D.C., to let the President

know “that the people are behind him.” PERSON ONE told his followers they needed to be

prepared to fight Antifa, which he characterized as a group of individuals with whom “if the fight

comes, let the fight come. Let Antifa – if they go kinetic on us, then we’ll go kinetic back on them.

I’m willing to sacrifice myself for that. Let the fight start there. That will give President Trump


       3
           Signal is an encrypted messaging service.
       4
        Zello is an application that emulates push-to-talk walkie-talkies over cellular telephone
networks. Zello can be used on electronic communication devices, like cellular telephones and
two-way radios.
       5
         GoToMeeting is an online meeting site that allows users to host conference calls and
video conferences via the Internet in real time.


                                                   9
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 10 of 38




what he needs, frankly. If things go kinetic, good. If they throw bombs at us and shoot us, great,

because that brings the president his reason and rationale for dropping the Insurrection Act.”

PERSON ONE continued, “I do want some Oath Keepers to stay on the outside, and to stay fully

armed and prepared to go in armed, if they have to . . . . So our posture’s gonna be that we’re

posted outside of DC, um, awaiting the President’s orders. . . . We hope he will give us the orders.

We want him to declare an insurrection, and to call us up as the militia.” WATKINS, KELLY

MEGGS, HARRELSON, HACKETT, PERSON THREE, PERSON TEN, and others known and

unknown attended this GoToMeeting. After PERSON ONE finished speaking, WATKINS and

KELLY MEGGS asked questions and made comments about what types of weapons were legal in

the District of Columbia.

       36.     On November 9, 2020, WATKINS, the self-described “C.O. [Commanding

Officer] of the Ohio State Regular Militia,” sent text messages to recruit a number of individuals

who had expressed interest in joining the Ohio State Regular Militia.          In these messages,

WATKINS mentioned, among other things, that the militia had a week-long “Basic Training class

coming up in the beginning of January,” and told one recruit, “I need you fighting fit by

innaugeration.” In describing the program to PERSON TEN, WATKINS said, “It’s a military

style basic, here in Ohio, with a Marine Drill Sergeant running it. An hour north of Columbus

Ohio[.]”

       37.     On November 9, 2020, WATKINS asked a recruit if he could “download an App

called Zello” and stated, “We all use Zello though for operations.”

       38.     On November 17, 2020, when a recruit asked WATKINS for her predictions for

2021, WATKINS replied, among other statements:




                                                10
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 11 of 38




       I can’t predict. I don’t underestimate the resolve of the Deep State. Biden may still
       yet be our President. If he is, our way of life as we know it is over. Our Republic
       would be over. Then it is our duty as Americans to fight, kill and die for our rights.

and:

       [I]f Biden get the steal, none of us have a chance in my mind. We already have our
       neck in the noose. They just haven’t kicked the chair yet.

       39.     On November 23, 2020, CALDWELL sent a text message to WATKINS stating:

       Hi, CAP! Wanted to tell you it was great to have you here in Virginia. Don’t know
       what [PERSON ONE] is cooking up but I am hearing rumblings of another Maga
       March 12 December. 6 I don’t know what will happen but like you I am very
       worried about the future of our country. Once lawyers get involved all of us normal
       people get screwed. I believe we will have to get violent to stop this, especially the
       antifa maggots who are sure to come out en masse even if we get the Prez for 4
       more years. Stay sharp and we will meet again. You are my kinda person and we
       may have to fight next time. I have my own gear, I like to be ON TIME and go
       where the enemy is, especially after dark. Keep the faith! Spy.

       40.     On December 3, 2020, YOUNG emailed the Florida chapter of the Oath Keepers a

membership application and wrote, “looking to get involved in helping….”

       41.     On December 19, 2020, HACKETT sent an email to YOUNG with a subject line

“test.” The body of the email stated: “I believe we only need to do this when important info is at

hand like locations, identities, Ops planning.” The email had a photo attached; the photo showed

cursive handwriting on a lined notepad that stated: “Secure Comms Test. Good talk tonight guys!

Rally Point in Northern Port Charlotte at Grays if transportation is possible. All proton mails.7




       6
        An event colloquially referred to as the “Million MAGA March” occurred in Washington,
D.C., on November 14, 2020. A similar event occurred in Washington, D.C., on December 12,
2020.
       7
        Based on the investigation, “proton mails” appears to refer to the company “ProtonMail,”
which offers encrypted email services.


                                                11
         Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 12 of 38




May consider an RP 8 that won’t burn anyone. Comms – work in progress. Messages in cursive

to eliminate digital reads. Plans for recruitment and meetings.”

         42.       On December 19, 2020, YOUNG wrote to a Facebook group: “Please check out

Oath Keepers as a means to get more involved. Recruiting is under way. DM me if you want

more info.”

         43.       On December 22, 2020, YOUNG made plans to fly from Florida to North Carolina

on January 4, 2021, with a return trip on January 8, 2021.

         44.       On December 22, 2020, KELLY MEGGS wrote a series of messages on Facebook

to another individual that read in part:

               a. “Trump said It’s gonna be wild!!!!!!!     It’s gonna be wild!!!!!!! He wants us to

                   make it WILD that’s what he’s saying. He called us all to the Capitol and wants us

                   to make it wild!!! Sir Yes Sir!!! Gentlemen we are heading to DC pack your shit!!”

               b. “Nice, we will have at least 50-100 OK 9 there.”

         45.       On December 25, 2020, KELLY MEGGS wrote a message on Facebook that said

in relevant part: “I was named State lead of Florida today.”

         46.       On December 25, 2020, KELLY MEGGS wrote a message on Facebook that said

in relevant part: “We are all staying in DC near the Capitol we are at the Hilton garden inn but I

think it’s full. Dc is no guns. So mace and gas masks, some batons. If you have armor that’s

good.”

         47.       On December 26, 2020, YOUNG wrote an email to a Florida company that

conducts training on firearms and combat. YOUNG wrote, in part, “I trained with you not long


         8
             Based on the investigation, “RP” appears to refer to “rally point.”
         9
             Based on the investigation, “OK” appears to refer to “Oath Keepers.”


                                                    12
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 13 of 38




ago. Since then I have joined Oath Keepers. I recommended your training to the team. To that

effect, four of us would like to train with you, specifically in your UTM 10 rifle class.”

       48.       On December 26 and 27, 2020, WATKINS and BENNIE PARKER exchanged text

messages relating to preparations for the trip to Washington, D.C., on January 6, 2021. BENNIE

PARKER also texted WATKINS, “I may have to see what it takes to join your militia, ours is

about gone.”

       49.       On December 29, 2020, WATKINS sent text messages to CROWL sharing her

plans to go to Washington, D.C., for the events of January 6, 2021.

       50.       On December 29 and 30, 2020, WATKINS and BENNIE PARKER exchanged text

messages in which they discussed Oath Keeper membership and meeting in advance to prepare for

the trip to Washington, D.C., on January 6, 2021.

       51.       On December 30, 2020, CALDWELL wrote in a Facebook post: “THIS IS OUR

CALL TO ACTION, FREINDS! SEE YOU ON THE 6TH IN WASHINGTON, D.C. ALONG

WITH 2 MILLION OTHER LIKE-MINDED PATRIOTS.”

       52.       On December 30, 2020, WATKINS and CALDWELL exchanged the following

text messages:

       WATKINS:         Looks like we are greenlight to come to DC on the 6th. The Rally
                        Point still at your place?

       CALDWELL: Not that I am aware. Have been contacted by NO ONE. Typical
                 [PERSON ONE]. Here’s the rub: [PERSON TWO] and I will be in
                 a hotel within striking distance of the city starting on the 4th so we
                 won’t even BE here. There will be some stuff going on during the
                 5th and we want to be a part of that whenever it shakes out. Also
                 we want to be in D.C. very early on the 6th, hence closer/virtually
                 no commute time.



       10
            Based on the investigation, “UTM” appears to refer to “Ultimate Training Munitions.”


                                                 13
         Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 14 of 38




       WATKINS:        We planned on arriving on the 5th. We want to be in DC by 9am on
                       the 6th. I will reach out to [PERSON THREE], and see if NC boys
                       are coming. If [PERSON ONE] isn’t making plans, I’ll take charge
                       myself, and get the ball rolling. I think the Metro is smarter than
                       convoy/parking issues. Do you want us to stage ourselves vehicles
                       elsewhere, seeing how you’re going to be gone? We can go to a
                       KOA Campground or something...

       ...

       CALDWELL (about two hours later):

                       Talked to [PERSON THREE]. At least one full bus 40+ people
                       coming from N.C. Another group (unclear if Mississippi guys) also
                       a bus. Busses have their own lane on the 14th street bridge so they
                       will be able to get in and out. [PERSON THREE] is driving plus 1
                       and arriving nite before. As we speak he is trying to book a room at
                       Comfort Inn Ballston/Arlington because of its close-in location and
                       easy access to downtown because he feels 1) he’s too broken down
                       to be on the ground all day and 2) he is committed to being the quick
                       reaction force anf bringing the tools if something goes to hell. That
                       way the boys don’t have to try to schlep weps on the bus. He’ll
                       bring them in his truck day before. Just got a text from him he WAS
                       able to book a room in that hotel I recommended which is on Glebe
                       Road in Arlington. However it goes it will be great to see you again!
                       I sure hope your arm is getting better!

       53.     On December 31, 2020, CALDWELL replied to a Facebook comment, writing, “It

begins for real Jan 5 and 6 on Washington D.C. when we mobilize in the streets. Let them try to

certify some crud on capitol hill with a million or more patriots in the streets. This kettle is set to

boil…”

       54.     On December 31, 2020, when invited to a “leadership only” conference call on

Signal for the “DC op,” WATKINS said she would try to make it if her work obligations permitted.

       55.     At least as early as December 31, 2020, WATKINS, KELLY MEGGS, JAMES,

MINUTA, PERSON ONE, PERSON THREE, PERSON TEN, and others known and unknown

joined an invitation-only encrypted Signal group message titled “DC OP: Jan 6 21” (hereinafter

the “Leadership Signal Chat”).



                                                  14
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 15 of 38




       56.    On December 31, 2020, KELLY MEGGS wrote a series of messages to another

person on Facebook that said, “You guys Gonna carry?” and “Ok we aren’t either, we have a heavy

QRF 10 Min out though.”

       57.    On December 31, 2020, another individual contacted JAMES via Signal and stated:

“i have friends not far from DC with a lot of weapons and ammo if you get un trouble i ca.

Coordinate help.” JAMES responded, “That might be helpful, but we have a shitload of QRF on

standby with an arsenal.”

       58.    On December 31, 2020, KELLY MEGGS and JAMES attended a 4-participant

GoToMeeting titled “SE leaders dc 1/6/21 op call.” KELLY MEGGS was the organizer of the

meeting.

       59.    On December 31, 2020, KELLY MEGGS and HARRELSON attended a

GoToMeeting titled “florida dc op planning chat.” HARRELSON was the organizer of the

meeting, which had about 15 participants.

       60.    On December 31, 2020, JAMES messaged PERSON NINETEEN and asked, “Do

we have a farm location for weapons?” PERSON NINETEEN responded, “Not that I am aware

of yet. If nothing else, my hotel is in VA and has secured underground parking. About 15-20

minutes outside DC, less if you really don’t care about speed limits… would be great if we had

someone with an enclosed truck type vehicle and had a quick response unit just outside the city.”

JAMES replied, “I agree.”

       61.    On January 1, 2021, PERSON FOURTEEN messaged JAMES on Signal and

asked, “Hey we told to bring guns and maybe stage them in VA?? But you are showing hotels in

DC for Alabama. Are we bring guns or no if so how will that work?” JAMES responded, “Were

working on a Farm location Some are bringing long rifles some sidearms… I’m bringing sidearm.”




                                               15
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 16 of 38




       62.     On January 1, 2021, CALDWELL replied to a Facebook comment, writing, “I

accept that assignment! I swore to support and defend the Constitution of the United States against

all enemies foreign and domestic. I did the former, I have done the latter peacefully but they have

morphed into pure evil even blatantly rigging an election and paying off the political caste. We

must smite them now and drive them down.”

       63.     On January 1, 2021, CROWL sent CALDWELL a Facebook message stating,

“Happy New year, to you Sir!!        Guess I’ll be seeing you soon.       Will probably call you

tomorrow…mainly because…I like to know wtf plan is. You are the man Commander.”

       64.     On January 1, 2021, CALDWELL wrote to CROWL, “Check with Cap.                      I

recommended the following hotel to her which STILL has rooms (unbelieveble).” CALDWELL

then sent a link to the Comfort Inn Ballston, the same hotel that he recommended to others on

January 1. CALDWELL continued, “[PERSON TWO] and I are setting up shop there. [PERSON

THREE] has a room and is bringing someone. He will be the quick reaction force. Its going to be

cold. We need a place to spend the night before minimum. [PERSON ONE] never contacted me

so [PERSON TWO] and I are going our way. I will probably do pre-strike on the 5th though there

are things going on that day. Maybe can do some night hunting. Oathkeeper friends from North

Carolina are taking commercial buses up early in the morning on the 6th and back same night.

[PERSON THREE] will have the goodies in case things go bad and we need to get heavy.”

       65.     On January 1, 2021, CROWL and WATKINS made plans to travel by car to

Washington, D.C., to attend the events of January 5-6, 2021.

       66.     Beginning on January 1, and continuing into January 2, 2021, CALDWELL and

CROWL exchanged messages about the hotel where they planned to stay in Arlington, Virginia,

and CALDWELL told CROWL: “This is a good location and would allow us to hunt at night if




                                                16
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 17 of 38




we wanted to. I don’t know if [PERSON ONE] has even gotten out his call to arms but its a little

friggin late. This is one we are doing on our own. We will link up with the north carolina crew.”

       67.     On January 2, 2021, PERSON FIFTEEN messaged JAMES on Signal and asked,

“So, I guess I am taking full gear less weapons? Just reading through all the posts. Would rather

have it and not need it.” JAMES responded, “Yeah full gear... QRF will have weapons Just leave

em home.”

       68.     On the evening of January 2, 2021, at about 5:43 p.m., KELLY MEGGS posted a

map of Washington, D.C., in the Leadership Signal Chat, along with the message, “1 if by land[,]

North side of Lincoln Memorial[,] 2 if by sea[,] Corner of west basin and Ohio is a water transport

landing !!” KELLY MEGGS continued, “QRF rally points[.] Water of the bridges get closed.”

       69.     On January 3, 2021, STEELE emailed the Florida chapter of the Oath Keepers a

membership application and wrote, “My brother, Graydon Young told me to submit my application

this route to expedite the process.” Later in the day, STEELE emailed KELLY MEGGS and wrote,

“My brother, Graydon Young told me to send the application to you so I can be verified for the

Events this coming Tuesday and Wednesday.” The following day, STEELE sent an email to an

Oath Keepers address, copying both YOUNG and KELLY MEGGS, attaching her Florida Oath

Keepers membership application and vetting form, and writing, “I was just requested to send my

documents to this email.”

       70.     On January 3, 2021, WATKINS sent CROWL a Facebook message stating,

“Running a bit behind. I’ll txt when I’m back at the bar. Getting supplies for DC.”

       71.     On January 3, 2021, WATKINS and BENNIE PARKER discussed the uniforms,

gear, and weapons they would wear and bring on January 6, 2021:

               WATKINS to BENNIE PARKER:                    We are not bringing firearms. QRF
                                                            will be our Law Enforcement



                                                17
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 18 of 38




                                                              members of Oathkeepers.
               BENNIE PARKER to WATKINS:                      Good to know.

               WATKINS to BENNIE PARKER:                      Pack Khaki/Tan pants. Weapons are
                                                              ok now as well. Sorry for the
                                                              confusion. We are packing the car
                                                              and heading your way shortly

               BENNIE PARKER to WATKINS:                      We don’t have any khakis We have
                                                              jeans and our b d u’s 11 So I can bring
                                                              my gun?
       72.     On January 3, 2021, KELLY MEGGS and HARRELSON served as two of the

three “organizers” of an 18-participant GoToMeeting titled “dc planning call.”

       73.     At least as early as January 3, 2021, WATKINS, KELLY MEGGS, YOUNG,

HARRELSON, HACKETT, DOLAN, ISAACS, and others known and unknown joined an

invitation-only encrypted Signal group message titled “OK FL DC OP Jan 6” (hereinafter the

“Florida Signal Chat”).

       74.     On January 3, 2021, KELLY MEGGS added HARRELSON to the Leadership

Signal Chat, and wrote that HARRELSON would serve as the “Ground Team lead in Florida.”

       75.     On January 4, 2021, CALDWELL emailed PERSON THREE several maps along

with the message, “These maps walk you from the hotel into D.C. and east toward the target area

on multiple roads running west to east including M street and P street, two of my favorites . . . .”

       76.




       11
         Based on the investigation, “B.D.U.” appears to be a military reference to the Battle
Dress Uniform, which is a camouflaged combat uniform.


                                                 18
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 19 of 38




       77.




                  Travel to Washington, D.C., for the January 6 Operation

       78.    On January 4, 2021, KELLY MEGGS wrote in the Florida Signal Chat, “Rally 3

pm if possible and need location DM but only those who will caravan.”

       79.    On January 4, 2021, HARRELSON and DOLAN departed Florida together in a

vehicle rented by DOLAN and traveled to the Washington, D.C., metropolitan area.

       80.    On January 4, 2021, YOUNG took a flight from Sarasota, Florida, to Greensboro,

North Carolina.

       81.    On January 4, 2021, CROWL, WATKINS, SANDRA PARKER, and BENNIE

PARKER departed Ohio together and traveled to Northern Virginia, where they spent the night.

       82.    On January 4, 2021, PERSON TEN checked into the Hilton Garden Inn in Vienna,

Virginia. The room was reserved and paid for using a credit card in PERSON ONE’s name.

       83.    On January 4, 2021, WATKINS wrote in the Florida Signal Chat, “Where can we

drop off weapons to the QRF team? I’d like to have the weapons secured prior to the Op

tomorrow.”

       84.    On the morning of January 5, 2021, HARRELSON asked in the Florida Signal Chat

for the location of the “QRF hotel,” and KELLY MEGGS responded by asking for a direct

message.




                                             19
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 20 of 38




       85.      On January 5, 2021, PERSON ONE and MINUTA separately traveled to the

Washington, D.C., metropolitan area and checked into the Hilton Garden Inn in Vienna, Virginia.

       86.      On January 5, 2021, YOUNG and STEELE departed North Carolina with others

known and unknown and traveled to the Washington D.C., metropolitan area and checked into the

Holiday Inn in Springfield, Virginia.

       87.      CALDWELL paid for a room for two people at the Comfort Inn Ballston from

January 5-7, 2021.

       88.      WATKINS paid for a room for two people at the Comfort Inn Ballston—the hotel

recommended by CALDWELL—from January 5-7, 2021, and reserved it under the name “Jessica

Wagkins.”

       89.      SANDRA PARKER paid for a room for two people at the Comfort Inn Ballston

from January 5-7, 2021.

       90.      KELLY MEGGS paid for two rooms, each for two people, at the Comfort Inn

Ballston from January 5-6, 2021. The rooms were reserved under the name of PERSON THREE.

       91.      KELLY MEGGS also booked two rooms at the Hilton Garden Inn in Washington,

D.C., from January 5-7, 2021. KELLY MEGGS paid for both of the rooms, using two different

credit cards.

       92.      YOUNG paid for a room for two people at the Holiday Inn in Springfield, Virginia,

from January 5-6, 2021.

       93.      HACKETT paid for a room at the Hilton Garden Inn in Washington, D.C., from

January 5-7, 2021. The room was booked in the name of PERSON SIXTEEN.

       94.      DOLAN booked and paid for a room at the Hilton Garden Inn in Washington, D.C.,

from January 5-7, 2021.




                                               20
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 21 of 38




       95.    MINUTA, using his personal email address and his personal home address,

reserved three rooms at the Mayflower Hotel in Washington, D.C., under the names of MINUTA,

JAMES, and PERSON TWENTY. A debit card associated with PERSON FIFTEEN was used to

pay for the room reserved under MINUTA’s name. A credit card associated with JAMES was

used to pay for the room reserved under JAMES’s name.

       96.



                                   The January 6 Operation

       97.    On the morning of January 6, 2021, YOUNG and STEELE traveled together from

Springfield, Virginia, to Washington, D.C.

       98.    On the morning of January 6, 2021, CROWL, WATKINS, CALDWELL,

SANDRA PARKER, and BENNIE PARKER, traveled from Arlington, Virginia, to Washington,

D.C.

       99.




       100.   At 11:21 a.m., PERSON ONE placed a phone call to KELLY MEGGS, which

lasted 51 seconds.

       101.   At or around this time, CROWL, WATKINS, SANDRA PARKER, BENNIE

PARKER, YOUNG, STEELE, KELLY MEGGS, CONNIE MEGGS, and HACKETT prepared

themselves for battle before heading to the Capitol by equipping themselves with communication

devices and donning reinforced vests, helmets, and goggles.




                                              21
Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 22 of 38
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 23 of 38




        110.    At 2:00 p.m., JAMES placed a phone call to PERSON TEN, which lasted

approximately 1 minute and 12 seconds.

        111.    At 2:00 p.m., WATKINS stated on the “Stop the Steal J6” Zello channel, “Y’all,

we’re one block away from the Capitol right now. I’m probably gonna go silent when we get

there, because I’m gonna be a little busy.”

        112.    At 2:01 p.m., PERSON TEN placed a phone call to PERSON ONE, which lasted

approximately 1 minute and 41 seconds.

        113.    At 2:03 p.m., PERSON TEN placed a phone call to JAMES, which lasted

approximately 39 seconds. About 1 minute later, JAMES placed a phone call to PERSON TEN,

which lasted approximately 3 minutes and 36 seconds.

        114.    At 2:03 p.m., the administrator of the “Stop the Steal J6” Zello channel directed the

group, “You are executing citizen’s arrest. Arrest this assembly, we have probable cause for acts

of treason, election fraud . . . .”

        115.    At 2:06 p.m., PERSON ONE sent another message to the Leadership Signal Chat

asking for PERSON TEN’s location before stating, “I’m trying to get to you.”

        116.    At 2:06 p.m., CALDWELL sent WATKINS a text message stating: “Where are

you? Pence has punked out. We are screwed. Teargassing peaceful protesters at capital steps.

Getting rowdy here... I am here at the dry fountain to the left of the Capitol[.]”

        117.    At 2:07 p.m., JAMES placed a phone call to PERSON TEN, which lasted

approximately 30 seconds, followed by an approximately 55-second phone call at 2:10 p.m.

        118.    At 2:13 p.m., PERSON TEN placed a phone call to JAMES, which lasted

approximately 43 seconds.




                                                 23
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 24 of 38




       119.       At 2:14 p.m., PERSON TEN wrote to the Leadership Signal Chat, “The have taken

ground at the capital[.] We need to regroup any members who are not on mission.”

       120.       At 2:15 p.m., PERSON ONE placed a phone call to KELLY MEGGS, which lasted

approximately 15 seconds.

       121.       At 2:16 p.m., PERSON TEN placed a phone call to JAMES, which lasted

approximately 42 seconds.

       122.       At 2:21 p.m., HARRELSON and DOLAN joined the crowd on the central east steps

of the Capitol.

       123.       At 2:24 p.m., KELLY MEGGS placed a phone call to PERSON ONE, which lasted

approximately 2 seconds.

       124.       At 2:25 p.m., PERSON ONE forwarded PERSON TEN’s message (“The have

taken ground at the capital[.] We need to regroup any members who are not on mission.”) to the

Leadership Signal Chat and instructed: “Come to South Side of Capitol on steps” and then sent a

photograph showing the southeast side of the Capitol.

       125.       At 2:28 p.m., CROWL, WATKINS, SANDRA PARKER, BENNIE PARKER,

YOUNG, STEELE, KELLY MEGGS, CONNIE MEGGS, HACKETT, and ISAACS unlawfully

entered the restricted Capitol grounds.

       126.       At 2:31 p.m., PERSON TEN placed a phone call to PERSON ONE, which lasted

approximately 5 minutes and 25 seconds.

       127.       At 2:32 p.m., KELLY MEGGS placed a phone call to PERSON ONE, which lasted

approximately 1 minute and 37 seconds.

       128.




                                                24
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 25 of 38




       129.




       130.    At 2:33 p.m., JAMES placed a phone call to PERSON TEN, which lasted

approximately 49 seconds.

       131.




       132.    At 2:35 p.m., CROWL, WATKINS, SANDRA PARKER, YOUNG, STEELE,

KELLY MEGGS, CONNIE MEGGS, HACKETT, and ISAACS joined together with others

known and unknown to form a column or stack of individuals wearing Oath Keepers clothing,

patches, insignia, and battle gear (the “Stack”). Together, the Stack maneuvered in an organized

fashion up the steps on the east side of the Capitol—each member keeping at least one hand on the

shoulder of the other in front of them.

       133.    Towards the top of the steps, HARRELSON and DOLAN joined with the Stack.

       134.    At the top of the steps, the Stack joined and then pushed forward alongside a mob

that aggressively advanced towards the Columbus Doors at the central east entrance to the Capitol,

assaulted the officers guarding the doors, threw objects and sprayed chemicals towards the officers

and the doors, and pulled violently on the doors.




                                                25
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 26 of 38




       135.    At 2:39 p.m., ISAACS joined the crowd in forcibly pushing against one of the

Columbus Doors and the law enforcement officers guarding that door. Shortly thereafter, the

Capitol doors were breached by the mob, and ISAACS entered the building.

       136.    Shortly after the mob breached the doors, CROWL, WATKINS, SANDRA

PARKER, YOUNG, STEELE, KELLY MEGGS, CONNIE MEGGS, HARRELSON,

HACKETT, DOLAN, and the others in the Stack forcibly entered the Capitol.

       137.    As they entered the Capitol, CROWL, WATKINS, SANDRA PARKER, YOUNG,

STEELE, KELLY MEGGS, CONNIE MEGGS, HARRELSON, HACKETT, DOLAN, and the

others in the Stack joined the larger mob in pushing past at least one law enforcement officer who

was trying to stop them from breaching the Capitol building.

       138.    After they penetrated the Capitol building, CROWL, WATKINS, SANDRA

PARKER, YOUNG, STEELE, KELLY MEGGS, CONNIE MEGGS, HARRELSON,

HACKETT, DOLAN, ISAACS, and the others in the Stack collectively moved into an area inside

the building known as the Capitol Rotunda.

       139.    As they navigated through the Capitol Rotunda, CROWL, WATKINS, SANDRA

PARKER, YOUNG, STEELE, KELLY MEGGS, CONNIE MEGGS, HARRELSON,

HACKETT, DOLAN, ISAACS, and the others in the Stack continued to communicate with one

another by keeping their hands on each other’s backs.

       140.    At 2:44 p.m., WATKINS stated on the “Stop the Steal J6” Zello channel, “We are

in the mezzanine. We are in the main dome right now. We are rocking it. They are throwing

grenades, they are fricking shooting people with paint balls. But we are in here.”




                                                26
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 27 of 38




       141.    An individual who had participated in at least one prior Oath Keeper operation with

WATKINS responded, “Get it, Jess.           Do your fucking thing.        This is what we fucking

[unintelligible] up for. Everything we fucking trained for.”

       142.    Shortly thereafter, WATKINS, CROWL, SANDRA PARKER, YOUNG,

STEELE, and ISAACS exited the Rotunda through the northbound hallway and attempted to enter

the Senate wing of Congress.

       143.    ISAACS yelled “the fight’s not over” and waved rioters down the hallways towards

the Senate.

       144.    At 2:45 p.m. and afterward, CROWL, WATKINS, SANDRA PARKER, YOUNG,

and ISAACS joined the mob in pushing against a line of riot police officers guarding the hallway

connecting the Rotunda to the Senate, as WATKINS commanded those around her to “push, push,

push,” and to, “get in there, get in there,” while noting, “they [the officers] can’t hold us.”

       145.    When officers responded by deploying a chemical spray, the mob—including

CROWL, WATKINS, SANDRA PARKER, YOUNG, and ISAACS—retreated.

       146.    CROWL, WATKINS, SANDRA PARKER, YOUNG, STEELE, and ISAACS

regrouped in the Rotunda.

       147.    At 2:45 p.m., KELLY MEGGS, CONNIE MEGGS, HARRELSON, HACKETT,

and DOLAN walked southbound out of the Rotunda and towards the House of Representatives.

       148.    Meanwhile, CALDWELL, who was positioned on the west side of the Capitol,

joined with PERSON TWO and others known and unknown in storming past barricades and

climbing stairs up to a balcony on the west side of the Capitol building.

       149.    At 2:48 p.m., CALDWELL sent a message on Facebook, writing, “We are surging

forward. Doors breached[.]”




                                                  27
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 28 of 38




       150.    At 2:54 p.m., HACKETT exited the Capitol.

       151.    At 2:57 p.m., HARRELSON and DOLAN exited the Capitol.

       152.    At 2:59 p.m., KELLY MEGGS and CONNIE MEGGS exited the Capitol.

       153.    At 3:05 p.m., CROWL, WATKINS, SANDRA PARKER, YOUNG, and STEELE

helped ISAACS out of the Capitol.

       154.




       155.    While entering the Capitol building, MINUTA and JAMES pushed past Capitol

Police officers who placed their hands on MINUTA and JAMES in an unsuccessful attempt to

stop them from advancing toward the Capitol Rotunda.

       156.    At 3:17 p.m., when MINUTA and JAMES reached the entrance to the Capitol

Rotunda, they joined with others in the crowd in a confrontation with a line of law enforcement

officers that had formed a barrier between the lobby and the Capitol Rotunda. JAMES yanked and

pushed several of the riot officers out of the way. While engaging in this conduct, JAMES

repeatedly yelled, “Get out of my Capitol!” and “This is my fucking building! This is not yours!

This is my Capitol!”

       157.    As he stood behind JAMES while recording the events with a camera, MINUTA

yelled, “This is what’s bound to happen, just get out! Get out! Get these cops out! It’s our fucking

building! Get ‘em out, get out!”

       158.    JAMES briefly breached the Rotunda but was expelled by at least one officer who

aimed chemical spray directly at JAMES, and multiple officers who pushed him out from behind.




                                                28
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 29 of 38




       159.    At 3:19 p.m., while exiting the Capitol building through the same east side Rotunda

door from which he entered, MINUTA held up two fingers and yelled at a law enforcement officer,

among other things, “All that’s left is the Second Amendment!”

       160.    At 3:22 p.m., JAMES exited the Capitol through the east side Rotunda door from

which he entered.

       161.



       162.    At 3:40 p.m., JAMES placed a phone call to PERSON TEN, which lasted

approximately 3 minutes and 4 seconds.

       163.    At 4:04 p.m., MINUTA placed a phone call to PERSON ONE, which lasted

approximately 42 seconds.

       164.    At 4:05 p.m., PERSON ONE placed a phone call to MINUTA, which lasted

approximately 2 minutes and 56 seconds.

       165.    Shortly after 4:00 p.m., individuals who breached the Capitol, to include YOUNG,

STEELE, KELLY MEGGS, CONNIE MEGGS, HARRELSON, MINUTA, JAMES,

HACKETT, DOLAN, and ISAACS, among others, gathered together with PERSON ONE and

PERSON TEN approximately 100 feet from the Capitol, near the northeast corner of the building.

                    (In violation of Title 18, United States Code, Section 371)

                                        COUNT TWO
           (18 U.S.C. §§ 1512(c)(2), 2—Obstruction of an Official Proceeding and
                                     Aiding and Abetting)

       166.    Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein. As set forth in paragraphs 35 through 165, on

or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,



                                                29
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 30 of 38




                                    THOMAS CALDWELL,
                                     DONOVAN CROWL,
                                     JESSICA WATKINS,
                                      SANDRA PARKER,
                                      BENNIE PARKER,
                                     GRAYDON YOUNG,
                                       LAURA STEELE,
                                       KELLY MEGGS,
                                       CONNIE MEGGS,
                                   KENNETH HARRELSON,
                                     ROBERTO MINUTA,
                                       JOSHUA JAMES,
                                                      ,
                                     JOSEPH HACKETT,
                                     JASON DOLAN, and
                                      WILLIAM ISAACS,

attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, that is, the

Certification of the Electoral College vote, and did aid and abet others known and unknown to do

the same.

              (In violation of Title 18, United States Code, Sections 1512(c)(2), 2)


                                   COUNT THREE
  (18 U.S.C. §§ 1361, 2—Destruction of Government Property and Aiding and Abetting)

       167.    Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein.

       168.    As set forth in paragraphs 134 through 137 and paragraphs 142 through 145, on

January 6, 2021, in the District of Columbia and elsewhere, the defendants,

                                     DONOVAN CROWL,
                                     JESSICA WATKINS,
                                      SANDRA PARKER,
                                     GRAYDON YOUNG,
                                       LAURA STEELE,
                                       KELLY MEGGS,
                                       CONNIE MEGGS,
                                   KENNETH HARRELSON,
                                     JOSEPH HACKETT,



                                                 30
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 31 of 38




                                     JASON DOLAN, and
                                     WILLIAM ISAACS,

attempted to, and did, willfully injure and commit depredation against property of the United

States, that is, the United States Capitol building, thereby causing or attempting to cause damage

that exceeded $1,000, and did aid and abet others known and unknown to do so.

                 (In violation of Title 18, United States Code, Sections 1361, 2)


                                       COUNT FOUR
                  (18 U.S.C. § 1752(a)(1)—Restricted Building or Grounds)

       169.    Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein.

       170.    As set forth in paragraphs 125, 136 to 137, 148 to 149, and 154 to 155, on or about

January 6, 2021, in the District of Columbia and elsewhere, the defendants,

                                   THOMAS CALDWELL,
                                    DONOVAN CROWL,
                                    JESSICA WATKINS,
                                     SANDRA PARKER,
                                     BENNIE PARKER,
                                    GRAYDON YOUNG,
                                      LAURA STEELE,
                                      KELLY MEGGS,
                                      CONNIE MEGGS,
                                  KENNETH HARRELSON,
                                    ROBERTO MINUTA,
                                      JOSHUA JAMES,
                                                     ,
                                    JOSEPH HACKETT,
                                    JASON DOLAN, and
                                     WILLIAM ISAACS,




                                                31
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 32 of 38




did knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-

off, or otherwise restricted area within the United States Capitol and its grounds, where the Vice

President and Vice President-elect were temporarily visiting, without lawful authority to do so.

                 (In violation of Title 18, United States Code, Section 1752(a)(1))



                                         COUNT FIVE
              (18 U.S.C. §§ 231(a)(3), 2—Civil Disorder and Aiding and Abetting)
       171.     Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein.

       172.     As set forth in paragraph 135, on or about January 6, 2021, within the District of

Columbia, the defendant,

                                        WILLIAM ISAACS,

committed and attempted to commit an act to obstruct, impede, and interfere with a law

enforcement officer, that is, U.S. Capitol Police Officer M.C., while Officer M.C. was lawfully

engaged in the lawful performance of his official duties incident to and during the commission of

a civil disorder, and the civil disorder obstructed, delayed, and adversely affected the conduct and

performance of a federally protected function.

                (In violation of Title 18, United States Code, Sections 231(a)(3), 2)


                                         COUNT SIX
              (18 U.S.C. §§ 231(a)(3), 2—Civil Disorder and Aiding and Abetting)
       173.     Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein.

       174.     As set forth in paragraphs 142 through 145, on or about January 6, 2021, within the

District of Columbia, the defendants,




                                                 32
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 33 of 38




                                     JESSICA WATKINS,
                                     DONOVAN CROWL,
                                      SANDRA PARKER,
                                    GRAYDON YOUNG, and
                                      WILLIAM ISAACS,

committed and attempted to commit an act to obstruct, impede, and interfere with a law

enforcement officer, that is, law enforcement officers guarding the hallway between the Capitol

Rotunda and Senate chamber, while those officers were lawfully engaged in the lawful

performance of their official duties incident to and during the commission of a civil disorder, and

the civil disorder obstructed, delayed, and adversely affected the conduct and performance of a

federally protected function.

                (In violation of Title 18, United States Code, Sections 231(a)(3), 2)


                                        COUNT SEVEN
              (18 U.S.C. §§ 231(a)(3), 2—Civil Disorder and Aiding and Abetting)
       175.     Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein.

       176.     As set forth in paragraphs 156 and 158, on or about January 6, 2021, within the

District of Columbia, the defendant,

                                        JOSHUA JAMES,

committed and attempted to commit an act to obstruct, impede, and interfere with a law

enforcement officer, that is, law enforcement officers in the Capitol Rotunda, while those officers

were lawfully engaged in the lawful performance of their official duties incident to and during the

commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected

the conduct and performance of a federally protected function.

                (In violation of Title 18, United States Code, Sections 231(a)(3), 2)




                                                 33
        Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 34 of 38




                                    COUNT EIGHT
        (18 U.S.C. § 111(a)(1)—Assaulting, Resisting, or Impeding Certain Officers)

       177.      Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein.

       178.      As set forth in paragraphs 156 and 158, on or about January 6, 2021, within the

District of Columbia, the defendant,

                                        JOSHUA JAMES,

did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer with the

District of Columbia Metropolitan Police Department who was assisting officers and employees

of the United States while such persons were engaged in and on account of the performance of

official duties, and where the acts in violation of this section involved physical contact with the

victim and the intent to commit another felony, namely, Count Two, charging Obstruction of an

Official Proceeding and Aiding and Abetting, in violation of Title 18, United States Code, Sections

1512(c)(2), 2.

                  (In violation of Title 18, United States Code, Section 111(a)(1))


                                        COUNT NINE
              (18 U.S.C. § 1512(c)(1)—Tampering with Documents or Proceedings)

       179.      Paragraphs 1 through 30 and paragraphs 35 through 165 of this Indictment are re-

alleged and incorporated as though set forth herein.

       180.      On January 6, 2021, the Federal Bureau of Investigation (“FBI”) opened an

investigation into the attack on the Capitol, and a grand jury of the United States District Court for

the District of Columbia subsequently opened an investigation.

       181.      On January 8, 2021, in response to a request from CROWL for a video,

CALDWELL sent the video, and subsequently unsent the message containing the video.



                                                 34
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 35 of 38




       182.    Between January 6, 2021, and January 19, 2021, CALDWELL deleted photographs

from his Facebook account that documented his participation in the attack on the Capitol on

January 6, 2021.

       183.    Between January 6, 2021, and January 19, 2021, in the District of Columbia and

elsewhere, the defendant,

                                   THOMAS CALDWELL,

did corruptly alter, destroy, mutilate, and conceal a record, document, and other object, and

attempted to do so, with the intent to impair its integrity and availability for use in an official

proceeding, that is, the FBI investigation and the grand jury investigation into the attack on the

Capitol on January 6, 2021.

                (In violation of Title 18, United States Code, Section 1512(c)(1))


                                      COUNT TEN
            (18 U.S.C. § 1512(c)(1)—Tampering with Documents or Proceedings)

       184.    Paragraphs 1 through 30, paragraphs 35 through 165, and paragraph 180 of this

Indictment are re-alleged and incorporated as though set forth herein.

       185.    On January 8, 2021, YOUNG deleted his Facebook account.

       186.    On January 8, 2021, in the District of Columbia and elsewhere, the defendant,

                                     GRAYDON YOUNG,

did corruptly alter, destroy, mutilate, and conceal a record, document, and other object, and

attempted to do so, with the intent to impair its integrity and availability for use in an official

proceeding, that is, the FBI investigation and the grand jury investigation into the attack on the

Capitol on January 6, 2021.

                (In violation of Title 18, United States Code, Section 1512(c)(1))




                                                35
          Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 36 of 38




                                      COUNT ELEVEN
              (18 U.S.C. § 1512(c)(1)—Tampering with Documents or Proceedings)

          187.    Paragraphs 1 through 30, paragraphs 35 through 165, and paragraph 180 of this

Indictment are re-alleged and incorporated as though set forth herein.

          188.    Sometime after January 7, 2021, KELLY MEGGS deleted from his cellular

telephone certain media, files, and communications that showed his involvement in the offenses

alleged herein.

          189.    On or around January 7, 2021, in the District of Columbia and elsewhere, the

defendant,

                                          KELLY MEGGS,

did corruptly alter, destroy, mutilate, and conceal a record, document, and other object, and

attempted to do so, with the intent to impair its integrity and availability for use in an official

proceeding, that is, the FBI investigation and the grand jury investigation into the attack on the

Capitol on January 6, 2021.

                   (In violation of Title 18, United States Code, Section 1512(c)(1))


                                      COUNT TWELVE
              (18 U.S.C. § 1512(c)(1)—Tampering with Documents or Proceedings)

          190.    Paragraphs 1 through 30, paragraphs 35 through 165, and paragraph 180 of this

Indictment are re-alleged and incorporated as though set forth herein.

          191.    Sometime after January 7, 2021, HARRELSON deleted from his cellular telephone

certain media, files, and communications that showed his involvement in the offenses alleged

herein.

          192.    On or around January 7, 2021, in the District of Columbia and elsewhere, the

defendant,



                                                  36
       Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 37 of 38




                                  KENNETH HARRELSON,

did corruptly alter, destroy, mutilate, and conceal a record, document, and other object, and

attempted to do so, with the intent to impair its integrity and availability for use in an official

proceeding, that is, the FBI investigation and the grand jury investigation into the attack on the

Capitol on January 6, 2021.

                (In violation of Title 18, United States Code, Section 1512(c)(1))


                                     COUNT THIRTEEN
             (18 U.S.C. § 1512(c)(1)—Tampering with Documents or Proceedings)

       193.    Paragraphs 1 through 30, paragraphs 35 through 165, and paragraph 180 of this

Indictment are re-alleged and incorporated as though set forth herein.

       194.    Sometime after January 7, 2021, JAMES deleted from his cellular telephone the

Leadership Signal Chat.

       195.    On January 8, 2021, JAMES instructed PERSON FIFTEEN to “make sure that all

signal comms about the op has been deleted and burned,” and PERSON FIFTEEN confirmed

PERSON FIFTEEN did in fact do so.

       196.    On or around January 7-8, 2021, in the District of Columbia and elsewhere, the

defendant,

                                       JOSHUA JAMES,

did corruptly alter, destroy, mutilate, and conceal a record, document, and other object, and

attempted to do so, with the intent to impair its integrity and availability for use in an official

proceeding, that is, the FBI investigation and the grand jury investigation into the attack on the

Capitol on January 6, 2021.

                (In violation of Title 18, United States Code, Section 1512(c)(1))




                                                37
     Case 1:21-cr-00028-APM Document 209 Filed 05/30/21 Page 38 of 38




                                         A TRUE BILL




                                         FOREPERSON




CHANNING D. PHILLIPS
ACTING ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA




                                    38
